

116 HR 7025 IH: Diagnostic Testing for Public Health Labs Act of 2020
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7025IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Bucshon introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to certain public health laboratories to assist such laboratories in meeting the cost of acquiring high-throughput diagnostic equipment, and for other purposes.1.Short titleThis Act may be cited as the Diagnostic Testing for Public Health Labs Act of 2020. 2.Grants for public health laboratories to acquire high-throughput diagnostic equipmentSection 2821 of the Public Health Service Act (42 U.S.C. 300hh–31) is amended—(1)by redesignating subsection (b) as subsection (c);(2)in subsection (c), as so redesignated—(A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and moving the margin of each such redesignated subparagraph 2 ems to the right; and(B)by striking There are authorized to be appropriated to carry out this section and inserting the following:(1)In generalThere are authorized to be appropriated to carry out subsection (a);(3)by inserting after subsection (a) the following new subsection:(b)Grants for public health laboratories to acquire high-Throughput diagnostic equipment(1)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible entities to assist such entities in purchasing high-throughput diagnostic equipment and related supplies.(2)EligibilityTo be eligible for a grant under paragraph (1), an entity shall—(A)be—(i)a State, local, or Tribal public health laboratory;(ii)a laboratory within a public health laboratory network coordinated or managed by the Centers for Disease Control and Prevention;(iii)a laboratory not described in clause (i) or (ii) that the Secretary determines (at the Secretary’s discretion) provides population-based testing for the prevention and control of infectious, communicable, genetic, or chronic diseases; or(iv)a consortium of 2 or more entities described in any of clauses (i) through (iii); and(B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.(3)Use of fundsAmounts received through a grant under this subsection shall be used to purchase high-throughput diagnostic equipment and such materials as are necessary to administer, store, and process applicable tests, including diagnostic and serological tests.(4)Amount of grantThe amount of a grant under paragraph (1) may not exceed $2,000,000, except in the case of eligible entity described in paragraph (2)(A)(iv).(5)High-throughput diagnostic equipment definedIn this subsection, the term high-throughput diagnostic equipment means legally-marketed equipment and supplies capable of performing multichannel analysis for use in clinical laboratory diagnostic testing.; and(4)by adding at the end of subsection (c), as redesignated, the following new paragraph:(2)Authorization of appropriations(A)In generalFor the purpose of carrying out subsection (b), there is authorized to be appropriated $250,000,000 for fiscal year 2020, to remain available until expended.(B)Administrative expensesOf the amount made available to carry out subsection (b) for any fiscal year, the Secretary may not use more than 5 percent of such amount for the expenses of administering subsection (b)..